Title: 10th.
From: Adams, John Quincy
To: 


       George Warren came over from Milton this forenoon, and paid us a visit. He opened an office in Milton last winter, and has done as much business, as a lawyer generally does for the first six months after he begins; but the prospects are far from being encouraging. When I am in spirits this circumstance strikes me only as an incentive to more strenuous exertions: and at such times I feel such a resolution to overcome difficulties, that I seem already in a fair way of acquiring reputation and property. My father says, that when he was a student, he heard, an old lawyer tell the present Judge Sewall, who was then a student likewise, “that he never knew a lawyer that studied, who did not grow rich.” The observation made an impression, and his own experience has confirmed it.
      